CHATFIELD, District Judge.
This case involves two propositions which must be considered at the present time. A number of other exceptions to the libel have been argued which will be dismissed without particular or specific mention.
The two propositions which must be considered arise from the fact that the Clematis is a British vessel, upon which the libelant Baxter shipped, signing articles, at Havre, France, on September 14, 1916. The vessel arrived in New York on-January 20th, and on January 25th and 26th the libelants respectively demanded one-half of the amount of wages then unpaid. They had already received a sum equal to one-half of the amount then due. As has been held in The Jacob N. Haskell (D. C.) 235 Fed. 914, and The London (D. C.) 238 Fed. 645, *485and The Meteor (D. C.) 241 Fed. 735, they were entitled to no more wages, and were properly marked off, and were not entitled to double damages for waiting time because they were dismissed from the vessel under section 4529, R. S. (Comp. St. 1916, § 8320).
The libel is dismissed, without costs.